Case 1:18-cv-00279-CFC-CJB Document 132 Filed 05/12/20 Page 1 of 2 PageID #: 2557




  Frederick L. Cottrell, III
  302-651-7509
  Cottrell@RLF.com

  May 12, 2020

  VIA CM/ECF
  The Honorable Colm F. Connolly
  U.S. District Court for the District of Delaware
  844 North King Street, Unit 31
  Wilmington, DE 19801

               Re:    Bial – Portela & CA S.A., et al. v. Torrent Pharmaceuticals
                      Ltd., et al.,
                      C.A. Nos. 18-279, 18-304, 18-312, 18-336, 18-341, 18-342,
                      18-382 and 18-775-CFC


  Dear Judge Connolly:

        The Court’s April 6, 2020 Oral Order states that “the Court is open to

  revisiting Defendants[’] request depending on the Federal Circuit’s decision in the

  appeal of Eagle Pharms., Inc. v. Slayback Pharma LLC, 382 F. Supp. 3d 341 (D.

  Del. 2019).” On May 8, 2020, the Federal Circuit affirmed Your Honor’s

  Slayback judgment of non-infringement on the pleadings under the disclosure-

  dedication doctrine. As such, Defendants write to renew the request made in their

  April 1, 2020 correspondence to the Court (C.A. No. 18-279, D.I. 116) and request

  permission to file a motion under Fed. R. Civ. P. 12(c) for a judgment of non-

  infringement on the pleadings of the two formulation patents – the ’431 and ’244
Case 1:18-cv-00279-CFC-CJB Document 132 Filed 05/12/20 Page 2 of 2 PageID #: 2558

  The Honorable Colm F. Connolly
  May 12, 2020
  Page 2


  patents – in all of the above-captioned actions under the disclosure-dedication

  doctrine. Defendants have again met and conferred with Plaintiffs, who do not

  agree to the filing of the proposed motion.

         As stated in Defendants’ April 1, 2020 correspondence, Defendants have

  utilized this letter in an effort to avoid burdening the Court with motions for leave

  and the associated briefing. However, if the Court prefers, Defendants will file

  formal motions for leave. With respect to the substantive Motions for Judgment on

  the Pleadings, Defendants propose to rely upon one short common legal section,

  with separate sections addressing the issues specific to each Defendant’s

  formulation. If Your Honor would prefer another format, Defendants will be

  happy to accommodate the Court.



                                                Respectfully,


                                                /s/ Frederick L. Cottrell, III


                                                Frederick L. Cottrell, III (#2555)

  FLC:klm

  cc: Counsel of Record (via CM/ECF & Email)
